Citation Nr: 0817310	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-16 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is eligible for Department of Veterans 
Affairs death benefits.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant contends that her husband had active service 
during World War II.  He died in August 2002.  The appellant 
is advancing her appeal as the decedent's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant's notice of disagreement was received in 
January 2006.  A statement of the case was issued in March 
2006, and a substantive appeal was received in May 2006.     

Additional evidence was received in June 2007.  A waiver of 
preliminary RO review was received in September 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that she is eligible for VA death 
benefits because her husband had service in the United States 
Armed Forces from July 1942 to March 1947, specifically with 
the 14th Infantry of the United States Armed Forces in the 
Philippines, Northern Luzon (USAFIP NL).  

Of record was a November 1953 redetermination from the 
Department of the Army.  It was noted that military status as 
a member of the Army of the United States, previously granted 
through alleged service with the 14th Infantry Regiment had 
been revoked.  As a consequence, it was noted that the 
veteran had no service in the Army of the United States or in 
the Philippine Commonwealth Army in the service of the Armed 
Forces of the United States.    

In support of her claim, the appellant had submitted what 
appears to be a November 2000 certification of military 
service from the National Personnel Records Center (NPRC) in 
St. Louis, Missouri reflecting that the veteran was a member 
of the United States Army from July 1942 to March 1947.  In a 
February 2001 request for information, the RO noted that the 
veteran had originally acquired Army of the United States 
status as a result of service with the 14th Infantry 
Regiment; and asked if status was re-acquired.  Received in 
April 2001 was a response from the NPRC noting that there was 
no evidence of re-acquired status and no evidence of service 
in the Philippine Commonwealth Army or Guerilla Service.

As noted above, the appellant submitted additional evidence 
that was received in June 2007 with waiver of preliminary RO 
review that was received in September 2007.  The additional 
evidence was an October 2004 certification that appeared to 
be from the NPRC and reflected that the veteran was a member 
of the United States Army from July 1942 to March 1947.  

It is unclear to the Board whether the veteran's status was 
re-acquired since the NPRC's response in April 2001.  
Consequently, clarification from the NPRC regarding the 
October 2004 certification is needed before the Board may 
proceed with appellate review.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should make an appropriate 
request for clarification to the NPRC 
regarding the information contained in 
the October 2004 certification submitted 
by the appellant.          

2.  Thereafter, the RO should review the 
expanded record and determine whether the 
appellant is eligible for VA death 
benefits.  If the benefit sought on 
appeal is not granted, the appellant 
should be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


